Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 44} I concur in the decision to dismiss Governor Taft from this case. I write separately because I believe that the proposed amendment violates the spirit of Section 1, Article XVI of the Ohio Constitution.
{¶ 45} Section 1, Article XVI of the Ohio Constitution states, “When more than one amendment shall be submitted at the same time, they shall be so submitted as to enable the electors to vote on each amendment, separately.” Though it does not explicitly state that more than one subject is not allowed, Section 1 implicitly indicates that multiple subjects should not be placed in the same amendment. As this court said in State ex rel. Roahrig v. Brown (1972), 30 Ohio St.2d 82, 85, 59 O.O.2d 104, 282 N.E.2d 584, “Section 1, Article XVI of the Constitution is clear and unequivocal in its admonition that only a single general purpose may be included in any one proposed constitutional amendment.” At least two great objectives support this constitutional mandate. “ ‘The first is to prevent imposition upon or deceit of the public by the presentation of a proposal which is misleading or the effect of which is concealed or not readily understandable. The second is to afford the voters freedom of choice and prevent “logrolling” or the combining of unrelated proposals in order to secure approval by appealing to different groups which will support the entire proposal in order to secure some part of it although perhaps disapproving of other parts.’ ” Andrews v. Governor (1982), 294 Md. 285, 295, 449 A.2d 1144, quoting Fugina v. Donovan (1960), 259 Minn. 35, 38, 104 N.W.2d 911, construing similar separate-vote requirements in the Maryland and Minnesota Constitutions.
{¶ 46} Two components of the amendment, infrastructure capital improvements and development of business sites and facilities, have a common general purpose. They are both related to building and developing infrastructure and facilities to assist in business development. The third component does not share the same purpose; it focuses on cutting-edge research and scientific inquiry. Building bridges, roads, and facilities will undoubtedly create jobs. The research component, however necessary and noble when considering the big picture, has a much more attenuated connection to job growth. I believe its placement in this proposed amendment is a classic example of logrolling. I would require that portion of the current proposed amendment to be separately presented to the voters. Accordingly, I concur in part and dissent in part.
O’Donnell, J., concurs in the foregoing opinion.